



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Muir, 2020 ONCA 107

DATE: 20200211

DOCKET: C66960

Feldman, MacPherson and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Peter Ronald Muir

Appellant

Peter Ronald Muir, in person

Matthew Gourlay, duty counsel

Michael Fawcett, for the respondent

Heard and released orally: February 10, 2020

On appeal from the conviction entered on December 21,
    2018 and the sentence imposed on March 29, 2019 by Justice Leitch of the
    Superior Court of Justice, sitting with a jury.

REASONS FOR DECISION

[1]

The appellant appeals his convictions of two counts of uttering a threat
    to a police officer and one count of possession of a weapon for a dangerous
    purpose. He also appeals his sentence of 15 months concurrent on each count, although
    in court today he advised that his sentence appeal only relates to the term of
    his probation that banishes him from the City of London for two years.

[2]

The appeal against the convictions is based on the submission that the
    trial judge erred by finding that there was no air of reality to the defense of
    self-defence and that she applied a totally objective test rather than a
    modified objective test.

[3]

We would not give effect to this submission. While the trial judge did
    use the phrase totally objective at one point in her reasons, it is clear
    from reading her reasons as a whole that she took into account the appellants
    history with the London police and his psychological fear that they intended to
    harm him. Taking those factors into account, she was satisfied that there was
    no air of reality to the defense under s. 34 (3) that a reasonable person in
    the circumstances of Mr. Muir would believe that the police were acting
    unlawfully, or under s. 34 (1) that his response of threating police with a
    crossbow could be viewed as reasonable.

[4]

Accordingly, the appeal against conviction is dismissed.

[5]

With respect to sentence, there was a joint submission including the
    banishment term. We see no error in the trial judge accepting that term in the
    circumstance of this case. As a result the appeal against sentence is also
    dismissed.

K.
    Feldman J.A.

J.C.
    MacPherson J.A.

E.E.
    Gillese J.A.


